Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the amendment filed on 3/14/2021 to the Application filed on 8/19/2019.  
Claims 1-20 are pending in the case.  Claims 1, 15, and 20 are independent claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Amended claim 15 recites, in part, the following: 
determining a first and second contact pressures at the first and second contact  locations; 
modifying an appearance of visual material displayed on the touch sensitive screen in response to the determined first and second contact locations and first and second contact pressures , 
wherein the visual material includes a plurality of user-selectable icons; detecting a change in at least one of the first and second contact locations and the first and second contact pressures; and 
translating the detected change into an action associated with one of the plurality of user-selectable icons


Amended claim 20 recites, in part, the following: 
detecting a first touch on the housing perimeter and a second touch on the housing back, the detected touches each having a touch location and touch pressure; 
modifying an appearance of the visual matter on the touch sensitive screen based on the touch location and touch pressure.

Applicant cites paragraphs [0029], [0034], and [0035] as providing support for the amendment. 
Paragraphs [0029], [0034], and [0035] are as follows:

[0029] In an embodiment, an inductive sensor array 180 includes inductive sensors at a plurality of locations on the device 110. The sensors of the array 180 may, for example, lie around the perimeter of the device and on the back surface of the device. Other arrangements are also possible. 
[0034] As can be seen, when the user holds the device in their right hand, the user’s thumb is adjacent the front surface of the device and the remaining fingers are adjacent the back surface of the device. The series of screen schematics 200 in Figure 2 show both the pressure spots created by the user’s non-active digits on the device (that is, the placement of the index finger, middle finger, ring finger and little finger on the back of the device) as well as the limited reach of the active digit (the user’s thumb in this example) on the device front surface comprising the device screen. 
[0035] Thus for example, if the device detects a pressure pattern on the back of the device, via its inductive sensors, that is similar to that shown in Figure 2, the device may infer that the device is being held in the user’s right hand, and may modify the user interface accordingly, as will be explained in greater detail below.


As stated the above paragraphs, the “device detects a pressure pattern on the back of the device”.   As stated above, amended claim 15 recites “modifying and appearance” based on detecting “first and a second touch”.  As such there does not seem to be written description for the amended claim where appearance is modified based the detected two consecutive touches. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-4, 6, 10, 11, and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Amemiya et al., U.S. Patent Application Publication No. 20110169868, filed on 12/13/2010 (hereinafter Amemiya) in view of Park et al., U.S. Patent Application Publication No. 20100085317, filed on 8/27/2009 (hereinafter Park) in view of Ogita, U.S. Patent Application Publication No. 20130093680, filed on 8/7/2012 (hereinafter Ogita).

As for independent claim 1, Amemiya discloses method and device comprising 
a housing having a perimeter and a back surface; a touch sensitive screen 
(Amemiya paragraph [0008] discloses computing device including housing and touch screen); 
a plurality of touch sensors disposed at the housing perimeter, the touch sensors being adapted to detect a contact from a user digit or grasp 

a processor linked to the touch sensitive screen display and the plurality of touch sensors, configured to determine a contact location of a user digit, 
(Amemiya paragraph [0054], [0059] discloses determining thumb contact on the sensor 109 on the housing is on the left side as shown in figure 4A) 
to determine a contact pressure at the contact location and to modify the appearance of visual material displayed on the touch sensitive screen in response to the determined contact location and contact pressure 
(Amemiya paragraph [0061]-[0062] discloses modifying appearance of visual materials, icons 107 are moved to the left side of the touch screen as shown in figure 4A). 

Amemiya does not appear to explicitly disclose method and device wherein the touch sensors being adapted to detect an exerted pressure from a user digit or grasp.  
However, Park discloses method and device comprising 
a plurality of touch sensors disposed at the housing perimeter, the touch sensors being adapted to detect an exerted pressure from a user digit or grasp
(Park paragraph [0054], [0097] discloses touch sensor 110 disposed at the housing and detecting exerted pressure as shown in figure 1B). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Park with Amemiya for the benefit of "displaying a graphical user interface (GUI) adapted to a user's manipulating hand" (Park [0010]).


a least one sensor disposed on the back surface 
(Ogita paragraph [0009], [0116] discloses at sensor disposed on back surface as shown in fig. 12; "the areas in which touches were detected on the rear touch panel 27.", Ogita [0116]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ogita with Amemiya and Park for the benefit of "displaying a user interface screen can achieve optimum functions for various holding states" (Ogita [0014]).

As for claim 3, limitations of parent claim 1 have been discussed above.  Amemiya discloses method and device wherein 
the visual material displayed on the touch sensitive screen comprises one or more user-selectable icons 
(Amemiya paragraph [0061]-[0062] discloses visual materials are icons 107 on the left side of the touch screen as shown in figure 4A). 

As for claim 4, limitations of parent claim 3 have been discussed above.  Amemiya discloses method and device wherein 
modifying the appearance of the visual material displayed on the touch sensitive screen comprises moving at least one of the user-selectable icons toward the determined contact location 


As for claim 6, limitations of parent claim 3 have been discussed above.  Park discloses method and device wherein 
modifying the appearance of the visual material displayed on the touch sensitive screen comprises modifying an amount of visual detail associated with at least one of the user-selectable icons 
(Park paragraph [0102] discloses modifying an amount of visual detail of at least one icon, contact pressure may highlight menu icons). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Park with Amemiya and Ogita for the benefit of "displaying a graphical user interface (GUI) adapted to a user's manipulating hand" (Park [0010]).

As for claim 10, limitations of parent claim 1 have been discussed above.  Park discloses method and device wherein 
modifying the appearance of the visual material displayed on the touch sensitive screen further comprises modifying the appearance of the visual material displayed on the touch sensitive screen at a speed determined by the contact pressure 
(Park paragraph [0102] discloses modifying appearance of icon based on speed determined by the contact pressure, increases the pressure of contacts, menu icons displayed on the display unit 132 may be enlarged or reduced in size).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Park with Amemiya and Ogita for the 

As for claim 11, limitations of parent claim 1 have been discussed above.  Amemiya discloses method and device wherein 
the processor is further configured to modify the appearance of the visual material displayed on the touch sensitive screen in response to a change in the contact location or pressure 
(Amemiya paragraph [0063] discloses modifying appearance of visual materials in response to change in contact locations, icons 107 are moved from left side to right side of the touch screen as shown in figure 4B).

As for claim 13, limitations of parent claim 11 have been discussed above.  Park discloses method and device wherein 
modifying the appearance of the visual material displayed on the touch sensitive screen in response to a change in the contact location or pressure comprises selecting a selectable option based on a change in the contact pressure 
(Park paragraph [0101] discloses selecting a selectable option based on change in contact pressure, move icons or execute application based on contact pressure; "The control unit 140 may also change the location of GUI elements according to the pressure of the user's contact. Referring to FIG. 12A and FIG. 12B, when the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100, menu icons displayed on the display unit 132 may move towards the right side of the screen, namely, towards the pressed fingers.  Furthermore, the control unit 140 may execute a specific application when the corresponding icon reaches the right side of the display unit 132. In some cases, the control unit 140 may decide whether to execute applications based on the contact pressure of the user's fingers and/or when the icons reach the right side of the display unit 132.", Park [0101]).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Park with Amemiya and Ogita for the benefit of "displaying a graphical user interface (GUI) adapted to a user's manipulating hand" (Park [0010]).


Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Amemiya in view of Park in view of Ogita in view of Cruz-Hernandez, U.S. Patent Application Publication No. 20140282051, filed on 3/13/2013 (hereinafter Cruz-Hernandez).

As for claim 2, limitations of parent claim 1 have been discussed above.  Cruz-Hernandez discloses method and device comprising 
an inertial measurement unit (IMU), and wherein the processor is further configured to determine a device attitude based on the IMU and wherein modifying the appearance of visual material displayed on the touch sensitive screen in response to the determined contact location and contact pressure further comprises modifying the appearance of visual material displayed on the touch sensitive screen in response to the determined device attitude 
(Cruz-Hernandez paragraph [0017]-[0019], [0039]-[0040] discloses IMU, sensors including gyroscope to determine attitude and modifying visual material, keyboard shown in fig. 15A when it is determined device in a horizontally-oriented two-handed grasp and figure 15B when it is determined the device is in a horizontally-oriented right-handed grasp).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cruz-Hernandez with Amemiya, Park, 

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Amemiya in view of Park in view of Ogita in view of Kanamaru, U.S. Patent Application Publication No. 20190287492, filed on 3/7/2019 (hereinafter Kanamaru).

As for claim 5, limitations of parent claim 3 have been discussed above.  Kanamaru discloses method and device wherein 
modifying the appearance of the visual material displayed on the touch sensitive screen comprises shrinking at least one of the user-selectable icons 
(Kanamaru [0046] discloses shrinking icons, icons A-H are reduced in size as shown in figure 5). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kanamaru with Amemiya, Park, and Ogita for the benefit of “improving the operability of a mobile terminal device with one hand”, (Kanamaru [0002]) by displaying icons to be reachable by a finger.


Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Amemiya in view of Park in view of Ogita in view of Hung, U.S. Patent Application Publication No. 20190361557, filed on 3/7/2019 (hereinafter Hung).


As for claim 7, limitations of parent claim 6 have been discussed above.  Hung discloses method and device wherein 

(Hung paragraph [0154] discloses displaying one of the icons in greater detail, highlighting icon, according to location of touch; "In this embodiment, the display 130 may highlight one of the icons or indicators corresponding to a current position of the last touch input, and highlight another one of the icons or indicators in response to the current position of the last touch input moving to the another one of the icons or indicators. The way to highlight icon or indicator could be, merely showing the icon corresponding the position of the touch input, enlarging the icon corresponding the position of the touch input, or changing color, brightness or pattern of the icon corresponding the position of the touch input", Hung [0154]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hung with Amemiya, Park, and Ogita for the benefit of being able to utilize mobile device using one hand (Hung [0003]).


Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Amemiya in view of Park in view of Ogita in view of Hung in view of Singh, U.S. Patent Application Publication No. 20110214077, filed on 2/25/2011 (hereinafter Singh).

As for claim 8, limitations of parent claim 7 have been discussed above.  Singh discloses method and device wherein 
the processor is further configured to select the one of the multiple user-selectable icons based on time of last activity 

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Singh with Amemiya, Park, Ogita, and Hung for the benefit of being to enable user to easily continue from last activity.


Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Amemiya in view of Park in view of Ogita in view of Hung in view of Logan, U.S. Patent Application Publication No. 20120317498, filed on 6/7/2011 (hereinafter Logan).


As for claim 9, limitations of parent claim 7 have been discussed above.  Logan discloses method and device wherein 
the processor is further configured to select the one of the multiple user-selectable icons based on urgency 
(Logan paragraph [0035] discloses selecting icons to be displayed with different characteristic indications 400 based on levels of urgency). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Logan with Amemiya, Park, Ogita and Hung for the benefit of being to provide alert to a user for “increased efficiency for the user when performing tasks on the device”, (Logan [0004])

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Amemiya in view of Park in view of Ogita in view of Kim, U.S. Patent Application Publication No. 20140351724, filed on 5/23/2014 (hereinafter Kim).

As for claim 12, limitations of parent claim 11 have been discussed above.  Park discloses method and device wherein 
modifying the appearance of the visual material displayed on the touch sensitive screen in response to a change in the contact location or pressure comprises moving selectable options based on a change in the contact location 
(Park paragraph [0101] discloses moving icons based on change in location of contact as shown in fig. 12A and 12B). 

Amemiya does not appear to explicitly disclose method and device comprising rotating selectable options.  However, Kim discloses method and device comprising
Rotating selectable options 
(Kim paragraph [0048]-[0049] discloses rotating icons; "In operation 405, the controller 110 may determine whether the received first gesture is a gesture for rotating the icons", Kim [0048]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Amemiya, Park, and Ogita for the benefit of having different icons reachable by user’s thumb when operating a device with one hand. 

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Amemiya in view of Park in view of Ogita in view of Perkins, U.S. Patent Application Publication No. 20190391539, filed on 5/10/2019 (hereinafter Perkins).

As for claim 14, limitations of parent claim 1 have been discussed above.  Perkins discloses method and device wherein 

(Perkins paragraph [0012], [0014], [0046] discloses sensors on the housing can be inductive sensors; "The sensor may be positioned along a side of the housing.", Perkins [0012]; "Contact sensing functionality may be provided by a touch sensor that also detects gestures (e.g., a finger sliding along a surface of a crown or the housing), or it may be provided by a separate sensor. The contact sensor may include or use any suitable type of sensor(s), including capacitive sensors, resistive sensors, magnetic sensors, inductive sensors, or the like", Perkins [0046]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Perkins with Amemiya, Park, and Ogita for the benefit of having particular type of sensor to detect user touch on a device. 


Claims 15 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Amemiya in view of Park, U.S. Patent Application Publication No. 20140223358, filed on 3/8/2013 (hereinafter Park358). 

As for independent claim 15, Amemiya discloses device and method of 
enabling user interaction with a touch sensitive screen of a mobile electronic communications device having a housing with a perimeter and a back surface, the method comprising: 
(Amemiya paragraph [0008] discloses computing device including housing with perimeter, back and touch screen as shown in fig. 1 and 4a) 
determining a contact location of a user digit on the housing 
(Amemiya paragraph [0054], [0059] discloses determining contact on the housing is on the left side as shown in figure 4A); 

(Amemiya paragraph [0061]-[0062] discloses modifying appearance of icons, icons 107 are moved to the left side of the touch screen as shown in figure 4A); 
detecting a change in at least one of the contact location and the contact pressure 
(Amemiy paragraph [0063] discloses detecting a change in contact location and pressure, device is held by right hand as shown in figure 4B); and 
translating the detected change into an action associated with one of the plurality of user-selectable icons 
(Amemiya paragraph [0063] discloses translating the detected change into an action, icons 107 are moved from left side to right side of the touch screen as shown in figure 4B)


Amemiya does not appear to explicitly disclose device and method comprising determining a first contact location of a user digit on the housing perimeter and a second contact location of a user digit on the back surface; determining a first and second contact pressures at the first and second contact locations; modifying an appearance of visual material displayed on the touch sensitive screen in response to the determined first and second contact locations and first and second contact pressures. 

However, Park 358 discloses device and method comprising 
a housing with a perimeter and a back surface, the method comprising: 
(Park358 paragraph [0071] discloses device with perimeter and back surface, touch is sensed on sides and rear of the device) 

(Park358 paragraph [0071]-[0080] discloses first contact on the perimeter, touch point 520 on the side of the device and second contact on the back surface, rear touch sensing zone is activated after touching first contact location as shown in fig. 5; "In other words, the touch sensing zone 510 may correspond to an upper zone on the basis of a line that connects the first point 520 with the second point 530 on the rear side of the digital device", Park [0075]) 
determining a first and second contact pressures at the first and second contact locations; 
(Park358 paragraph [0041], [0071]-[0080] discloses determining contact pressures at first and second locations, sensing means is provided by pressure sensor; "senses the pressure for the side of the digital device", Park [0073]; "detects a user input for a rear side", Park [0003]) 
modifying an appearance of visual material displayed on the touch sensitive screen in response to the determined first and second contact locations and first and second contact pressures;
(Park358 paragraph [0071]-[0080] discloses modifying appearance of visual material, activate a scroll bar, in response to detecting side touch 520 or 550 and rear touch, as shown in figs. 5 and 6; "In other words, if the digital device detects the input signal for the rear side 410 when displaying contents on the front side, it may provide a scroll bar that may scroll the contents displayed on the front side", Park [0070]; "To this end, the digital device may first identify a grip pattern based on the hand of the user.", Park [0074]; "For example, as shown in (a) of FIG. 5, the touch sensing zone 510 of the rear side of the digital device may be determined on the basis of a location of a first point 520 at a first side ", Park [0075]) 
detecting a change in at least one of the first and second contact locations and the first and second contact pressures; and translating the detected change into an action

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Park358 with Amemiya for the benefit of having a device where "contents may be controlled in case of a rear touch when a user intends to control contents displayed on a front side by performing the rear touch”, (Park358 [0009]) to provide additional control method to a device. 

As for independent claim 20, Park358 discloses device and method of facilitating user interaction with 
a touch sensitive screen of a mobile electronic communication device, the device also having a housing surface comprising a device perimeter and back surface excluding the touch sensitive screen, 
(Park358 paragraph [0071] discloses device with perimeter and back surface, touch is sensed on sides and rear of the device) 
the method comprising: 
displaying visual matter on the touch sensitive screen; 
(Park358 paragraph [0071]-[0080] discloses modifying appearance of visual material, activate a scroll bar, in response to detecting side touch 520 or 550 and rear touch, as shown in figs. 5 and 6; "In other words, if the digital device detects the input signal for the rear side 410 when displaying contents on the front side, it may provide a scroll bar that may scroll the contents displayed on the front side", Park [0070]; "To this end, the digital device may first identify a grip pattern based on the hand of the user.", Park [0074]; "For example, as shown in (a) of FIG. 5, the touch sensing zone 510 of the rear 
detecting a first touch on the housing perimeter and a second touch on the housing back, the detected touches each having a touch location and touch pressure; 
(Park358 paragraph [0041], [0071]-[0080] discloses determining contact pressures at first on perimeter at point 520 and second on the back as shown in fig. 5, sensing means is provided by pressure sensor; "senses the pressure for the side of the digital device", Park [0073]; "detects a user input for a rear side", Park [0003]) 
modifying an appearance of the visual matter on the touch sensitive screen based on the touch location and touch pressure 
(Park paragraph [0015], [0078], [0080], [0081] discloses detecting change in second contact, drag or slide input on the rear side, and translating detected change into action, contents on the front is scrolled).  

Amemiya also discloses device and method of facilitating user interaction with 
a touch sensitive screen of a mobile electronic communication device, the device also having a housing surface comprising a device perimeter and back surface excluding the touch sensitive screen, 
(Amemiya paragraph [0008] discloses computing device including housing with perimeter, back surface and touch screen as shown in fig. 1) 
displaying visual matter on the touch sensitive screen; 
(Amemyia paragraph [0062] discloses displaying visual matter, buttons 107, as shown in fig. 4A) 
detecting a first touch on the housing perimeter the detected touch having a touch location and touch pressure; 

modifying an appearance of the visual matter on the touch sensitive screen based on the touch location and touch pressure 
(Amemyia paragraph [0063] discloses modifying appearance, moving buttons 107, based on location touch on the perimeter on the right side as shown in fig. 4B)


Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Amemiya in view of Park358 in view of Cruz-Hernandez, U.S. Patent Application Publication No. 20140282051, filed on 3/13/2013 (hereinafter Cruz-Hernandez).

As for claim 16, limitations of parent claim 15 have been discussed above.  Cruz-Hernandez discloses method and device comprising wherein 
modifying the appearance of the visual material displayed on the touch sensitive screen in response to the determined first and second contact locations and first and second contact pressures further comprises modifying the appearance of the visual material displayed on the touch sensitive screen in response to a device attitude
(Cruz-Hernandez paragraph [0017]-[0019], [0039]-[0040] discloses IMU, sensors including gyroscope to determine attitude and modifying visual material, keyboard shown in fig. 15A when it is determined device in a horizontally-oriented two-handed grasp and figure 15B when it is determined the device is in a horizontally-oriented right-handed grasp).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cruz-Hernandez with Amemiya and 


Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Amemiya in view of Park358 in view of Kanamaru, U.S. Patent Application Publication No. 20190287492, filed on 3/7/2019 (hereinafter Kanamaru).


As for claim 17, limitations of parent claim 15 have been discussed above.  Kanamaru discloses method and device wherein 
modifying the appearance of the visual material displayed on the touch sensitive screen comprises at least one of moving one of the user-selectable icons toward a determined contact location and shrinking at least one of the user-selectable icons.
(Kanamaru [0046] discloses shrinking icons, icons A-H are reduced in size as shown in figure 5). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kanamaru with Amemiya and Park358 for the benefit of “improving the operability of a mobile terminal device with one hand”, (Kanamaru [0002]) by displaying icons to be reachable by a finger.


Claims 18 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Amemiya in view of Park358 in view of Park.

As for claim 18, limitations of parent claim 15 have been discussed above.  Park discloses method and device wherein 
modifying the appearance of the visual material displayed on the touch sensitive screen comprises modifying an amount of visual detail associated with at least one of the user-selectable icons
(Park paragraph [0102] discloses modifying an amount of visual detail of at least one icon, contact pressure may highlight menu icons). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Park with Amemiya and Park358 for the benefit of "displaying a graphical user interface (GUI) adapted to a user's manipulating hand" (Park [0010]).

As for claim 19, limitations of parent claim 15 have been discussed above.  Park discloses method and device wherein 
modifying the appearance of the visual material displayed on the touch sensitive screen further comprises modifying the appearance of the visual material displayed on the touch sensitive screen at a speed determined by at least one of the first and second contact pressures 
(Park paragraph [0102] discloses modifying appearance of icon based on speed determined by the contact pressure, increases the pressure of contacts, menu icons displayed on the display unit 132 may be enlarged or reduced in size).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Park with Amemiya and Park358 for the benefit of "displaying a graphical user interface (GUI) adapted to a user's manipulating hand" (Park [0010]).


Response to Arguments

Applicants’ prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicants’ amendments.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wiiliam Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175